       Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 1 of 12. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 AKRON DIVISION

DANIEL BACHE, et al.,                        :
on behalf of himself and all others          :        CASE NO. 5:20-cv-2585
similarly situated,                          :
                                             :        JUDGE
                      Plaintiffs,            :
       v.                                    :        MAGISTRATE JUDGE
               :
SPECIAL COUNSEL, INC.,                       :
                                             :
       -and-                                 :
                                             :
INNOVATIVE EMERGENCY                         :
MANAGEMENT, INC.,                            :
                                             :
                      Defendants.            :


                    COLLECTIVE AND CLASS ACTION COMPLAINT

       1.      Plaintiff Daniel Bache (“Named Plaintiff”), on behalf of himself and all similarly

situated individuals (“Putative Op-in Plaintiffs”), brings this collective and class action against

Defendant Special Counsel, Inc., (“Defendant SC”) and Defendant Innovative Emergency

Management, Inc., (“Defendant IEM”) (collectively “Defendants”) for monetary, declaratory, and

injunctive relief due to their willful failure to compensate employees for all hours worked and the

correct amount of overtime pay in violation of the Federal Labor Standards Act of 1938 (“FLSA”),

29 U.S.C. §§201, et seq., The Ohio Minimum Fair Wage Standards Act [“the Ohio Wage Act”],

O.R.C. §§4111.01., 4111.03 and 4111.10, and the Ohio Prompt Pay Act [“the OPPA”] committed

by only paying non-exempt employees in the Attorney Advisor or Case Manager position(s) for

the scheduled time they worked and not for all hours they worked in a workweek; in addition, not

paying the appropriate overtime rate at one and one-half (1 ½) times their regular rate for hours

worked in excess of forty (40) in a given workweek.




                                                 1
           Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 2 of 12. PageID #: 2




                                        JURISDICTION AND VENUE

           2.        This Court has jurisdiction over Plaintiffs’ FLSA claim pursuant to 28 U.S.C. §

1332 (diversity), 28 U.S.C. §§1331 (federal question) and 1337(a) (statutory regulation of

commerce) and 29 U.S.C. §216(b).

           3.       This Court has supplemental jurisdiction over Plaintiffs’ Ohio Wage Act and OPPA

claims pursuant to 28 U.S.C. §1367.

           4.       Venue in this Court is proper pursuant to 28 U.S.C. §1391 and N.D. Ohio Civ. R.

82.1(b) because Plaintiffs employed by Defendant in Ohio performed their job duties for

Defendant in the Akron Division where Defendant regularly conducts business.

                                                     PARTIES

           5.       Plaintiff Daniel Bache (“Plaintiff Bache” or “Named Plaintiff”) is an adult resident

of Akron, Ohio (Summit County). Beginning on approximately June 4, 2020 up to the present,

Plaintiff Bache worked for Defendants as an Attorney Advisor—while performing the duties of a

Loan Officer and sometimes being referred to as a “Case Manager”— on approximately July 4,

2020. His consent to join as a plaintiff is attached as Exhibit A.

           6.       During his employment with Defendant Special Counsel, Inc., (“Defendant SC” or

“SC”) and Defendant Innovative Emergency Management, Inc., (“Defendant IEM” or “IEM”)

(collectively “Defendants”), Plaintiff Bache was not fully and/or properly paid for all compensable
hours worked because Defendants did not properly calculate his regular rate of pay, resulting in

unpaid overtime wages.

           7.       At all times material to this Complaint, Defendant SC was a foreign for-profit

corporation that operated as a full-service provider of legal consulting, attorney recruiting, legal

talent, legal technology, and eDiscovery solutions, among other services.1

           8.       Defendant SC is headquartered at 10151 Deerwood Park Blvd, Building 200, Suite

400, Jacksonville, Florida 32256 (Duval County), and can be served through its registered agent,

CT Corporation System, at 4400 Easton Commons Way, Suite 125, Columbus, OH 43219.



1
    See https://www.specialcounsel.com/about-us/, last visited on October 8, 2020.

                                                           2
           Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 3 of 12. PageID #: 3




           9.       At all times material to this Complaint, Defendant IEM was a foreign for profit

corporation that, per its website, would work with government agencies and private sector

organizations to improve disaster preparedness, response, recovery and strengthen homeland

defense, counter terrorism, public health, cybersecurity, and public agency performance, among

other services. 2

           10.      Defendant IEM is headquartered at 2801 Slater Road, Suite 110, Morrisville, North

Carolina 27560 (Wake County), and can be served through its registered agent Incorp Services,

Inc. at 9435 Waterstone Boulevard Suite 140, Cincinnati, OH 45249.

                                  DEFENDANT’S BUSINESS PRACTICES

           11.      Prior to this lawsuit, Defendant SC adhered throughout its operations to the

common business practice of requiring non-exempt employees in their Attorney Advisor positions,

like Plaintiff Bache (“Named Plaintiff”) and those similarly situated to him (“Putative Plaintiffs”),

to record their hours through timesheets controlled by Defendant SC and actively monitored by

Defendant IEM.

           12.      Despite being considered an Attorney Advisor by the company, Plaintiff Bache’s

work program lists him as a “Case Manager.”

           13.      Multiple paralegals employed by Defendant SC maintained the title of “Case

Manager” as well.
           14.      Named Plaintiff applied to work for Defendant SC in approximately February and

was in touch with IEM and SC between February and his actual date of hire on June 4, 2020.

           15.      Plaintiff Bache began working for Defendant SC on June 4, 2020 to assume an

Attorney Advisor position. Because of an existing contract between Defendant SC and Defendant

IEM, Named Plaintiff and Putative Plaintiffs work directly with both Defendants.

           16.      As a result of an existing contract between Defendant IEM and the U.S. Small

Business Administration (SBA), Named Plaintiff’s and Putative Plaintiffs’ work for IEM was in

support of the SBA’s execution of its additional Economic Injury Disaster Loan (EIDL) funds



2
    See, https://iem.com/, last visited on October 8, 2020.

                                                              3
        Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 4 of 12. PageID #: 4




project to provide financial assistance to small businesses or private, non-profit organizations that

have been impacted as a result of the COVID-19 pandemic.

        17.    By working for Defendant SC and—as a direct result of an existing contract

between Defendants—assisting Defendant IEM’s contract with the SBA in furtherance of the

EIDL project, Named Plaintiff and the Putative Plaintiffs were considered to be working for both

Defendants.

        18.    Named Plaintiff and Putative Plaintiffs were to send their requested work hours for

approval to Defendant IEM. After working said hours, Named Plaintiff and Putative Plaintiffs

would receive their pay from Defendant SC.

        19.    If Named Plaintiff were to ever need time off or a change in his schedule, he would

contact his Project Manager, Trish Boersma, who was employed by Defendant IEM.

        20.    Named Plaintiff works remotely and logs onto SBA’s software to begin work,

which is an accordance with his IEM approved schedule of hours to be worked.

        21.    Named Plaintiff was introduced to the SBA EIDL project through another one of

his IEM Project Manager’s, Hal Adams Jr., through an email received on approximately April 30,

2020.

        22.    To begin his workday, Named Plaintiff logs into his SBA account, which is a virtual

desktop through a Microsoft portal. He then clocks in on an IEM timesheet that is referred to as
“Tsheets.” However, if he has a problem with Tsheets he has to contact Defendant SC to resolve

the issue. After clocking in, Named Plaintiff records his time logged in and time expected to leave

in an SBA excel spreadsheet. Afterwards, Named Plaintiff sends an email to his SBA team lead

with his clock-in and clock-out times.

        23.    After Name Plaintiff clocks-in, logs-in, and informs his employers of this, he logs

into a loan processing program called “Rapid,” which is a Microsoft SharePoint program under

the SBA. The Rapid database populates loan applicants’ information who have previously applied

to the SBA for a loan pursuant to the EIDL. Named Plaintiff will call these applicants to inquire
into their interest in the loans and will attempt to fix their applications in accordance with SBA

standards, in order to comply with criteria provided by the SBA. Afterwards, once Named Plaintiff

                                                 4
       Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 5 of 12. PageID #: 5




has ensured that the respective applications are in accord with SBA standards, the SBA will

ultimately accept or reject the loans.

       24.     Named Plaintiff had been previously reprimanded by Defendant IEM when IEM

noticed his timesheet reflected two (2) breaks within one (1) workday, evidencing IEM’s

observance and usage of Defendant SC’s timesheets.

       25.     Named Plaintiff’s compensation consisted of an hourly rate of $22.00 per hour,

determined by Defendant SC, plus a potential bonus pursuant to an IEM implemented incentive

program encouraging employees to work a certain number of hours in order to receive the bonus,

which would ultimately be paid by Defendant SC.

       26.     At all times relevant to this Complaint, Named Plaintiff could be terminated by

either Defendant IEM or Defendant SC.

       27.     Despite maintaining the job title of “Attorney Advisor,” or sometimes “Case

Manager,” Named Plaintiff and Putative Plaintiffs perform the duties of a loan officer and Named

Plaintiff has even been listed as a “loan officer” and “loan specialist” by Defendants.

       28.     Named Plaintiff and Putative Plaintiffs have no autonomy and cannot perform any

work outside of the parameters provided to them by Defendants.

       29.     Named Plaintiff and Putative Plaintiffs do not provide legal advice to clients nor do

they engage in any legal analysis in the performance of their work duties.
       30.     Named Plaintiff and Putative Plaintiffs engage in the duties of contacting clients or

potential clients regarding review of their loan applications, credit and loan files in furtherance of

the SBA’s EIDL project, which consisted of providing low interest disaster loans to businesses of

all sizes, private non-profit organizations, homeowners, and renters to repair or replace real estate,

personal property, machinery & equipment, inventory and business assets that have been damaged

or destroyed in a declared disaster.

       31.     Named Plaintiff engages in the same work duties as performed by the paralegals

employed by Defendants’ and has observed the paralegals doing such similar work duties as
himself.



                                                  5
        Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 6 of 12. PageID #: 6




        32.     Named Plaintiff was originally authorized to work up to eighty-four (84) hours in

one workweek, inclusive of weekends.

        33.     Named Plaintiff did not receive one and one-half times (1.5) his regular hourly rate

for hours worked in excess of forty (40) in a workweek.

        34.     When Named Plaintiff brought the issue of not receiving 1.5 times his regular

hourly rate for hours worked in excess of forty (40) in a workweek, he was told by Defendants that

attorneys are not subject to FLSA requirements.

        35.     Defendants maintained this assertion despite the fact that Named Plaintiff and other

attorneys within his position are not actually engaged in the practice of law and that Named

Plaintiff and those similarly situated made less than $100,000 per year since 2018.

        36.     Named Plaintiff and those similarly situated, do not make $107,432.00 or more,

which would include at least $684 per week paid on a salary or fee basis since January 1, 2019.

        37.     Named Plaintiff and those similarly situated do not protect, enforce, nor defend

others in the exercise of their legal rights and duties nor do they counsel, advise, and assist them

in relation thereto.

        38.     Defendants do not employ the Named Plaintiff and those similarly situated, for

work with the primary duty that requires advanced knowledge, defined as work which is

predominantly intellectual in character and which includes work requiring the consistent exercise
of discretion and judgment.

        39.     Defendants do not employ the Named Plaintiff and those similarly situated, for

work with the primary duty that requires advanced knowledge must be customarily acquired by a

prolonged course of specialized intellectual instruction.

        40.     Defendants’ violations of the FLSA and the Ohio Wage Acts are willful because

they did not show a good faith basis as to why they classified the “Attorney Advisor” or “Case

Manager,” position, which effectively operates as a loan officer and or paralegal, as FLSA exempt.

        41.     Named Plaintiff and those similarly situated, do not customarily and regularly
direct the work of two or more other employees.



                                                  6
        Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 7 of 12. PageID #: 7




        42.     Named Plaintiff and those similarly situated, are only paid for the hours they

worked and were not guaranteed to make $684 per week in each week they performed some work;

rather they were hourly employees who Defendant paid like non-exempt employees except that it

would not pay them 1.5 times their regular rate for all hour worked over 40 in a workweek.

        43.     Defendant is in possession of Named Plaintiff’s and the Putative Plaintiffs’,

employment records.

        44.     Based on Defendants’ common business practice before this lawsuit, Named

Plaintiff’s and those similarly situated’ s compensation did not include their required 1.5 times

their regular hourly rate for all hours worked in excess of 40 in a workweek despite Named Plaintiff

and Putative Plaintiffs regularly doing so.

        45.     Defendants’ common business practice before this lawsuit was to only pay Named

Plaintiff and those similarly situated in Attorney Advisor or Case Manager positions at only their

regular hourly rate regardless of the number of hours worked in any given workweek.

        46.     Defendants did not calculate, as part of the Named Plaintiff’s and those similarly

situated’ s workweek, the time they spent on the tasks integral and indispensable to their principal

activity that were in excess of 40 hours in a workweek at 1.5 times their regular hourly rate, which

is in violation of federal and state wage laws.

        47.     Further, when the addition of the unpaid time is added to the Named Plaintiff’s and
those similarly situated’ s hours for the workweek, Defendants willfully failed to pay Named

Plaintiff and those similarly situated for the additional time at 1.5 their regular rate in violation of

federal and state wage laws.

        48.     At all times material to this Complaint, Defendant knew and recorded the amount

of time the Named Plaintiff and those similarly situated spent on tasks that were integral and

indispensable to their principal activity in excess of 40 hours in a workweek, but willfully failed

to pay them at the appropriate rate in violation of federal and state wage laws.

        49.     The Named Plaintiff and those similarly situated are engaged in a business
enterprise when they perform their job duties and when they perform tasks that are integral and

indispensable to their principal activity pre-shift and post-shift.

                                                   7
       Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 8 of 12. PageID #: 8




       50.      The Named Plaintiff and those similarly situated are hourly employees.

       51.      Defendant employs both “exempt” and “non-exempt” employees and have

incorrectly characterized the Named Plaintiff and Putative Plaintiffs as “exempt.”

       52.      The Named Plaintiff and those similarly situated are not in a job classification and

do not perform job duties which are exempt from the mandate under the FLSA and/or the Ohio

Wage Act to pay for all hours worked and/or overtime.

       53.      As a direct and proximate result of Defendant’s unlawful conduct, the Named

Plaintiff and those similarly situated have suffered and will continue to suffer a loss of income.

       54.      For the Named Plaintiff and those similarly situated, the aggregate number of hours

worked and not compensated, and the overtime denied to them represents dollars that could be

expended on meals, refreshments, travel expenses and/or consumer purchases or could be saved.

       55.      For the Named Plaintiff and those similarly situated, the aggregate amount of

overtime denied to them represents time Defendant has required they dedicate to performing tasks

integral and indispensable to their principal activity, such as contacting applicants or potential

applicants regarding review of their loan applications, credit and loan files in furtherance of the

SBA’s EIDL project, which consisted of providing low interest disaster loans to businesses of all

sizes, private non-profit organizations, homeowners, and renters to repair or replace real estate,

personal property, machinery & equipment, inventory and business assets that have been damaged
or destroyed in a declared disaster.

                   COLLECTIVE ACTION AND CLASS ALLEGATIONS

       56.      Named Plaintiff brings this action on behalf of himself and all others similarly

situated as a collective action for unpaid wages and overtime under the FLSA, 29 U.S.C. §216(b).

       57.      The collective class, or Opt-In Class, which Named Plaintiff seeks to represent is

composed of and defined as follows [“FLSA Collective Class”]:

             All current or former Attorney Advisors or Case Managers employed by Special
             Counsel, Inc. and Innovative Emergency Management, Inc. during the past
             three years.




                                                 8
        Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 9 of 12. PageID #: 9




       58.       Named Plaintiff brings the Ohio Wage Act and OPPA claims pursuant to Federal

Rule of Civil Procedure 23 as a class action under Ohio law on behalf of the following class [“Ohio

Rule 23 Class”]:

             All current or former Attorney Advisors or Case Managers employed by Special
             Counsel, Inc. and Innovative Emergency Management, Inc. during the past
             three years who worked within the State of Ohio.
       59.       The FLSA Collective Class and the Ohio Rule 23 Class, as defined above, are so

numerous that joinder of all members is impracticable.

       60.       Named Plaintiff is a member of the FLSA Collective Class and the Ohio Rule 23
Class and his claims are typical of the claims of the members of the FLSA Collective Class and

the Ohio Rule 23 Class as defined; indeed, apart from the hourly rate and number of days worked

and the precise tasks in Defendant’s departments, Named Plaintiff and the FLSA Collective Class

and the Ohio Rule 23 Class are similarly situated in all material respects, including; the nature of

the tasks that are integral and indispensable to their principal work activity and the uniform policies

and practices of Defendant in not properly compensating for the time spent working.

       61.       Named Plaintiff will fairly and adequately represent the FLSA Collective Class and

the Ohio Rule 23 Class and the interests of all members of the FLSA Collective Class and the Ohio

Rule 23 Class.

       62.       Named Plaintiff has no interest that is antagonistic to or in conflict with those

interests that he has undertaken to represent on behalf of the FLSA Collective Class and the Ohio
Rule 23 Class as Class Representatives; instead, their interests perfectly coincide with those of

individuals similarly situated in all material respects.

       63.       Named Plaintiff retained competent and experienced class action counsel who can

effectively represent the interests of the entire FLSA Collective Class and the Ohio Rule 23 Class.

       64.       Questions of law and fact that are common to the FLSA Collective Class and the

Ohio Rule 23 Class predominate over any individual questions, specifically whether Defendants
violated the FLSA and/or the Ohio Wage Act by failing to pay the appropriate overtime rate at one

and one-half (1 ½) times the FLSA Collective Class’ and the Ohio Rule 23 Class’ regular rate for

hours worked in excess of forty (40) in a given workweek.

                                                   9
         Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 10 of 12. PageID #: 10




          65.   In both the FLSA Collective Class and the Ohio Rule 23 Class there is a community

of interest among the class members in obtaining appropriate relief, damages, and compensation

for costs and fees incurred herein.

          66.   A collective action for the federal overtime claim and a Rule 23 class action for the

Ohio overtime claim and OPPA claim are superior to other litigation methods (including individual

litigation) for the fair and efficient adjudication of Named Plaintiff’s and Putative Plaintiffs’ claims

as presented by this Complaint and will prevent undue financial, administrative, and procedural

burdens on the parties and the Court.

          67.   Named Plaintiff and his counsel are not aware of any pending Ohio litigation on

behalf of the FLSA Collective Class and the Ohio Rule 23 Class, as defined herein, or individual

Class members related to these claims.

          68.   Because the damages sustained by individual members of the Class are modest

compared to the substantial resources of Defendant and due to the costs of individual litigation, it

will be impracticable for Class members to pursue individual litigation against Defendant in order

to vindicate their rights, and individual actions would create the risk of inconsistent or varying

adjudications that would establish incompatible standards of conduct for Defendant with respect

to its employees.

          69.   Named Plaintiff knows of no difficulty that will be encountered in the management
of this litigation that would preclude its maintenance as a FLSA Collective Class or a Rule 23

Class.
                                           COUNT I:
                                      FLSA Collective Action
          70.   All previous paragraphs are incorporated as though fully set forth herein.

          71.   By not paying for all hours worked and for not paying one-and-one-half times the

regular hourly rate to Named Plaintiff and the putative FLSA Collection Class for hours worked

in excess of forty hours each week when the time spent performing tasks that are integral and
indispensable to their principal activity, Defendant has violated the FLSA.




                                                  10
      Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 11 of 12. PageID #: 11




       72.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.
                                         COUNT II:
                                   Ohio Rule 23 Class Action
       73.     All previous paragraphs are incorporated as though fully set forth herein.

       74.     By not paying for all hours worked and for not paying one-and-one-half times the

regular hourly rate to Named Plaintiff and the Ohio Rule 23 Class for hours worked in excess of

forty hours each week when the time spent performing tasks that are integral and indispensable to

their principal activity, Defendant has violated the Ohio Wage Act.
       75.     In violating the Ohio Wage Act and the OPPA, Defendants acted willfully and with

reckless disregard of clearly applicable Ohio Wage Act and OPPA provisions.

                                        COUNT III
        (Ohio Rule 23 Class - Violations of the Ohio Prompt Pay Act, R.C. 4113.15)
       76.     All previous paragraphs are incorporated as though fully set forth herein.

       77.     During all relevant times, Defendants have been an entity covered by the OPPA

and Named Plaintiff and the Putative Ohio Rule 23 Class Members have been employed by

Defendants within the meaning of the OPPA.

       78.     The OPPA requires that the Defendants pay Named Plaintiff and the Putative Ohio

Rule 23 Class Members all wages, including unpaid overtime, on or before the first day of each
month, for wages earned by them during the first half of the preceding month ending with the

fifteenth day thereof, and on or before the fifteenth day of each month, for wages earned by them

during the last half of the preceding calendar month. R.C. § 4113.15(A).

       79.     During all relevant times to this action, Named Plaintiff and the Putative Ohio Rule

23 Class Members were not paid all wages, including overtime wages at one and one-half times

their regular rates within thirty (30) days of performing the work.

       80.     The wages of Named Plaintiff and the Putative Ohio Rule 23 Class Members

remain unpaid for more than thirty (30) days beyond their regularly scheduled payday.
       81.     In violating the OPPA, Defendant acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                                                11
      Case: 5:20-cv-02585-JRA Doc #: 1 Filed: 11/17/20 12 of 12. PageID #: 12




                                    PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff and the Putative Plaintiffs are entitled to and pray for the

following relief:


       A.      An order permitting this litigation to proceed as a FLSA
               representative action and an Ohio state law Rule 23 class action;

       B.      Prompt notice, pursuant to 29 U.S.C. §216(b), to all FLSA
               Collective Class members that this litigation is pending and that they
               have the right to “opt in” to this litigation;

       C.      With respect to Named Plaintiff and each Putative Plaintiff,
               compensatory damages in an amount equal to the difference
               between the time-and-a-half payments required under the FLSA and
               the Ohio Wage Act and the amount of compensation actually paid
               by Defendants;

       D.      Liquidated damages to the fullest extent permitted under federal and
               state law;

       E.      Costs and attorneys’ fees to the fullest extent permitted under federal
               and state law;

       F.      Pre-judgment and post-judgment interest to the fullest extent
               permitted under federal and state law; and,

       G.      Such other relief as the Court deems fair and equitable.



Dated: November 17, 2020                    Respectfully Submitted,

                                            BARKAN MEIZLISH DEROSE
                                            WENTZ MCINERNEY PEIFER, LLP

                                             /s/Robert E. DeRose
                                            Robert E. DeRose (OH Bar No. 0055214)
                                            4200 Regent Street, Suite 210
                                            Columbus, OH 43219
                                            Phone: (614) 221-4221
                                            Facsimile: (614) 744-2300
                                            bderose@barkanmeizlish.com


                                            Counsel for Plaintiffs




                                                 12
